TIXE              NEY      GENEXAL
                       ~FTEXAS




Dr. R. G. Garrett, Executive Director
Texas Animal Health Commission
1020 Sam Houston State Office Bldg.
Austin, Texas 78701.
                           Opinion No. C-294
                           Re:     Whether funds currently appro-
                                   priated to the Texas Animal
                                   Health Commission may be used
                                   to determine which employees
                                   are susceptible to blood poison-
                                   ing from being exposed to toxic
                                   insecticides used in the Screw-
Dear Dr. Garrett:                  worm Eradication Program.

       Your request for an opinion poses the following question:
May funds currently appropriated to the Texas Animal Health Com-
mission be used to determine which employees are susceptible to
blood poisoning from being exposed to toxic insecticides used
in the Screwworm Eradication Program?

       Your original letter requesting an official opinion reads
in part as follows:
            "The Animal Disease Eradication Division
       of the United States Department of Agriculture,
         . . is offering .   , to determine the serum
       (!.holinesterase
                      in the blood of employees who
       are either exposed to organic phosphorus insec-
       ticide or whom we intend to assign duties in-
       volving the use of these insecticides . . .


            "Employees of this Commission handle Co-Ral,
       an organic phosphorus animal insecticide, in con-
       nection with the Screwworm Eradication Program.
       In order for this test to be conducted by the
       National Animal Disease Laboratory, Ames, Iowa,
       it is necessary that they receive a minimum of
       2 ml. of frozen blood serum from each individual.

                             -1406-
Dr. R. 0. Garrett, page 2 (C-294)


           "This Commission desires a written opin-
      ion as to whether or not funds appropriated to
      this Commission by the Legislature can be spent
      for the collection, handling and shipping of the
      blood samples from the individual employees, in-
      cluding the travel expenses incurred by the em-
      ploxees in going to and from a physician or'clin-
       iC.

       In a letter supplementing your request, you state, in part,
as follows:
           "The United States Department of Agriculture
      informs us that several of their employees have
      become exposed to organic phosphates and that they
      are now conducting tests on their employees to de-
      termine the serum cholinesterase in their blood.
      Our emulovees work side by s'idein the field with
      the federal employees and"we feel it is necessary
      and desirable for State employee morale and pro-
      tection, t prevent loss of work time on th j ob
      and to avoyd the difficulty f p    ibly havkg to
      replace these employees thatowe bOzSallowedto con-
      d UC                  the exoense to be provided
      from the now existing funds of the Texas-Animal
      Health Commission.
            "Should the State be allowed to conduct these
       tests it could prevent embarrassment at a later
       date if any employee became exposed to such an or-
       ganic phosphate." (Emphasis added).
       Section 1 of Article 1525b, Vernon's Penal Code, provides
in part as follows:
            ,! . . . flhe Livestock Sanitary Commission,
       now the Texas-Animal Health Commission by virtue
       of Article 7009a, Vernon's Civil Statutes7 may at
       its discretion whenever it is deemed necessary or
       advisable . . . engage in the eradication and con-
       trol of any disease of any kind or character that
       affects animals, live stock, fowls or canines . . .'
       It is well established that statutes containing grants of
power are to be construed so as to include the authority to do
all things necessary to accomplish the object of the grant.
Terre11 v. Sparks, 104 Tex. 190, 135 S.W. 519 (1911). We must
assume. therefore, that the Legislature meant to enable the
Commission to be able to perform its delegated duties efficiently,

                              -1407-
Dr. R. G. Garrett, page 3 (C-294)


unhampered by low employee morale, excessive loss of work time
and loss of personnel - due to job-connected hazards. 'Whenthe
Commission determines that a program is necessary and desirable
to properly perform delegated duties, such p'l*,ogr'ai:,
                                                   shy&d be al-
lowed if appropriations provided in connectlvn iu:i
                                                 th su;:hduties
may reasonably be said to be broad enough to allow an exptnditurc
on the program.
       That portion of the general appropriations bill for the
fiscal years ending August 31, 1964,,and August 31, igE5, appro-
priating funds to the Animal Health Commissicn, incl::uesfunds to
be expended on the following:
            "11. Screwworm Eradication Program--Fcr
       wages, professional fees and services, tra,;rel
       expense and contingencies, including contract:;:
       . . .II House Bill 86, 58th Legislature, page 1452.
       The abolrebeing a broad appropriation for expenses in con-
nection with a Screwworm Eradication Program, we are of the opin-
ion that funds currently appropriated to the Texas Animal Health
Commission may be used to determine which employees are susceptible
to blood poisoning from toxic insecticides used in the Scrzwwori::
Eradication Program.
                             SUMMARY
           Funds currently appropriated to thE 'Texas
           Animal Health Commission may be used to
           determine which employees are susceptible
           to blood poisoning from toxic insecticides
           used in the Screwworm Eradication Program.
                               Yours very truly,
                               WAGGONER CARR
                               Attorney General


                                      Larry Craddock, Jr.
LCjr:ms                               Assistant



                                              I




                             -1408-
Dr. R. G. Garrett, page 4 (C-294)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Gordon Houser
Ralph Rash
Cecil Rotsch
APPROVED FOR THE ATTORNEX GENERAL
By: Stanton Stone




                              -1409-